Case 2:20-cv-03797-FMO-JC Document 15-12 Filed 05/05/20 Page 1 of 4 Page ID #:372




                            Exhibit 50




                            Exhibit 50
Case 2:20-cv-03797-FMO-JC Document 15-12 Filed 05/05/20 Page 2 of 4 Page ID #:373
                                                                                 801 S. Figueroa Street, Suite 2000
                                                                                     Los Angeles, California 90017
                                                                                T (213) 725-9800 F (213) 725-9808

                                                                                                Thomas P. O'Brien
                                                                                         Direct Dial: 323.918.1902
                                                                                             tobrien@bgrfirm.com

                                                                                                   File No. 8001-001




                                              April 2, 2020



  Via Electronic Mail Only

  Gary I. Shinder, President
  Michelle Lynd, Chief Legal Officer
  Genius Fund I, Inc.
  6960 S. Centinela Avenue
  Culver City, California 90230
  michelle.lynd@geniusfund.com
  gary.shinder@geniusfund.com

         Re:     Litigation Hold Notice re: Francis Racioppi, Jr.

  Dear Mr. Shinder and Ms. Lynd:

         As you know, we represent Francis Racioppi, Jr. in connection with his termination from
  Genius Fund. Please allow this to serve as our demand that Genius Fund (including all of its
  employees, officers, directors, affiliated companies, and affiliated persons, such as Goldhawk
  Investment Ltd., Alltech Group, Dmitry Bosov, and others) immediately institute a litigation
  hold on all evidence that could potentially be relevant to future litigation between Genius Fund
  and Mr. Racioppi in connection with his termination, including any and all evidence related to
  his employment with Genius Fund.

         Please note that if relevant materials are not preserved, we intend to seek all available
  sanctions—including monetary sanctions, evidentiary sanctions, issue sanctions, or other
  sanctions as appropriate.

           Please act diligently to preserve all documents and electronically stored information from
  at least August 2019 onward that may be relevant to this dispute, Mr. Racioppi’s employment,
  or any matters related to it. This notice applies to all paper, electronic documents, and
  communications (including but not limited to messages exchanged via email, text, and instant
  messaging applications). If you are unsure about whether certain paper or electronic documents
  are relevant, you should preserve them. You should interpret the term “document(s)” broadly to
  include any paper or electronically stored information that pertains to the topics listed above, even
  drafts, including items such as: e-mails, faxes, charts, spreadsheets, correspondence, reports,
  agreements, memoranda, summaries or records of conversations, notes, envelopes, books,




                                   Browne George Ross LLP | www.bgrfirm.com
Case 2:20-cv-03797-FMO-JC Document 15-12 Filed 05/05/20 Page 3 of 4 Page ID #:374


  Browne George Ross LLP
  Gary I. Shinder
  Michelle Lynd
  April 2, 2020
  Page 2


  calendars/schedules, drafts, versions, or copies of the same documents, as well as photographs,
  video and/or audio tapes, and computer storage (CD/DVD/thumb drive/etc.).

         This list covers all working files, desk or credenza files, personnel files, supervisory files,
  departmental files, duplicate copies of documents and files, telephone logs, diary entries,
  appointment books, etc., no matter where they are located. Electronically stored information
  should be afforded the broadest possible definition and includes (by way of example and not as
  an exclusive list) potentially relevant information electronically, magnetically, or optically stored
  as:

          (a)    Digital communications (e.g., e-mail, voice mail, instant messaging, etc.);

          (b)    Word-processed documents (e.g., Word or WordPerfect documents and
                 drafts);

          (c)    Spreadsheets and tables (e.g., Excel or Lotus 123 worksheets);

          (d)    Project management documents and data (e.g., MS Project, Smartsheet,
                 Excel, Word, Autodesk);

          (e)    Accounting Application Data (e.g., QuickBooks, Money, Peachtree data
                 files);

          (f)    Image and Facsimile Files (e.g., .PDF, .TIFF, .JPG, .GIF, .BMP, .PNG
                 images);

          (g)    Sound Recordings (e.g., .WAV and .MP3 files);

          (h)    Video and Animation (e.g., .AVI, .WMV and .MOV files);

          (i)    Databases (e.g., Access, Oracle, SQL Server data, SAP);

          (j)    Customer & Contact Relationship Management (CRM) Data (e.g., Outlook,
                 ACT!);

          (k)    Business Intelligence Tools (e.g., Cisco, dashboards);

          (1)    Calendar and Diary Application Data (e.g., Outlook PST, Yahoo, Google,
                 blog tools);
Case 2:20-cv-03797-FMO-JC Document 15-12 Filed 05/05/20 Page 4 of 4 Page ID #:375


  Browne George Ross LLP
  Gary I. Shinder
  Michelle Lynd
  April 2, 2020
  Page 3


            (m)    Online Access Data (e.g., Temporary Internet Files, History, Cookies);

            (n)    Presentations (e.g., PowerPoint, Corel Presentations);

            (o)    Network Access and Server Activity Logs;

            (p)    Computer-Aided Design/Drawing Files;

            (q)    Back-Up and Archival Files (e.g., Zip, .GHO); and

            (r)    Any other similar forms of information.

          You must also retain (and not delete) electronically stored information, including
  electronic documents (MS Word, PowerPoints, MS Excel, etc.), computerized calendars, email
  messages, Instant Messages (IM), wikis, blogs, and any other types of data or information
  wherever it may be stored, including on your workstation, laptop, PDA (e.g., iPhone), or the
  company’s network. If you are aware of potentially relevant data stored on a network,
  departmental database, shared or public mailbox, or with a third party vendor, that evidence must
  also be preserved.

       ALL COMPANY DOCUMENT DESTRUCTION POLICIES SHOULD BE
  SUSPENDED. MOREOVER, IF ANY COMPANY EMPLOYEES HAVE A MOBILE
  PHONE THAT IS SET TO AUTOMATICALLY DELETE TEXT OR INSTANT
  MESSAGING COMMUNICATIONS AFTER A CERTAIN PERIOD OF TIME, PLEASE
  REMOVE OR MODIFY SUCH SETTINGS SO THAT COMMUNICATIONS
  RELATING TO THIS MATTER ARE PRESERVED UNTIL FURTHER NOTICE. IF
  YOU HAVE ANY DOUBT ABOUT WHETHER TO RETAIN ANY DOCUMENTS OR
  INFORMATION, YOU MUST PRESERVE AND RETAIN THE INFORMATION.

            Thank you for your attention to this matter.

                                                       Very truly yours,




                                                       Thomas P. O’Brien

  tpo:djc
